TRIEAT~ORNEY                   GENERAL
                               OFTEXAS
                               AUSTIN~I.TEXAE




Ronor8bloDave Ho&ill, Jr.
Cmaty Attorney
Shelby County
Csrfer,Taxa8

D6ar Sir:                             Opi~ioaNo. O-6213
                                      Re: Sale of beer to prisomra of
                                      war i8 a dzy area, l%d related
                                      queation8.

            Your mqusst for am opinionreads a8 Pollorr:

"ShelbyCounty is a 'dry oounty'bavin~gvoted dry rnder the local optioi
law of 1906. Durirgthe earlierprt of tbir year, the U. S. Govenmnt,
looatada prisonerof war camp within the coruty. Reomtly, there has
booa muoh displtoin the coumtyas to whether or mot bear oould legallybe
broughtirto this oamp md there oonmmed by the soldier8of the U. 8.
Andy ud the prisomro of kr.    Baoauseof this diapnteb&woe8 the U. 6.
offf~ersamd the offiaialeof ths mu&y, I hereby oertifythe following
question of law to your offimr

9.    Is it lawfulfor hoer to be broughtixbo a prisonerof war oamp,
      auoh amp beiag looatedin a dry ooulty,ad tbero oo~smwd w
      ooldiersand prisonen of war?

“2.   IB the emmt you answer queaticm080 'yqr*,thr in it lawfulfor
      suoh beer to be *ought into tbia oamp b,ooxmuonearrisr?

9.    IS it lawfulfor liquor,aa dofinedin 'ourper1 coda, Art. 66642,
      $0 be broughtimto suoh prisonerof rr oamp either B their own
      vehiolesor by man08 oarrisr*?

“4.’ Rhat effect,if any, will the faot that such beor is 3.2 boor barn
      up011questiomr1 ud 21"

          The Vaitod Stat.8havirg lo@rod laad i8 Shelly Countyfor the
US6 bf the gemoml govemt     a8 a osnp for houalmg,bari% for and yard-
lag prlsaera of u‘haa the uaquastiomd power to makb auoh uma oftho
proper$?a8 may be authoriswdby tie Aot8 of Co~grom or by offioersoftln
govexaumt acting in purruaaoeof suoh Aots. If itk datennimdbypropor
offloorsthat the cale of beer iu a ~~oessaryor doeirablomaeuro for the
otmfort,norentio8 or morals of mob prlsoaek8ati the penopel thoreon,
the Stats is withoutporer to iaferf'orswith iC, ffea Wwugb looatedti a
dry area. We e~oloreour opinionNo. O-4458 wbioh dirourso8the authoriti-
m amd reachesthe same oaclusiox ia am ualagoun    situation. JoimsoaV.
Yellow Cab TrantitCO., 88 k~w Ed. 663.
Hon. Dave Molkill,Jr., page 2 (O-6213)




          Followingthe reasoaiagof our forum opihor sad that of tha
6up~1110c0UX-k Of the WtOd 8tate8,WO Nib,   (1) that boor my lawfully
b broughtixtothe campy (2)+hat sinooitis lawful,a oonnuon    arribr
may tramporb suah boor to distinatior;(3) Chpb vehiolesof the govern-
mat my traatport mob beers md (4) the fact that it is 3.2 beor makes
no differonoe. Umlass prohibitedBy Aot of Comgress,tha Nle would bs
applioableto all liquors,regardlessofalooholiooontsnt.

                                                Very t Nly   yours

                                         ATTORBBYGENERALOFTEXA6

                                         By /a/ Xlbert Hooper

                                                Ellmrt Rooper
EHcdbregr                                          &mistsnt


AF'PRCVEDOCT 6, 1944
/6/ CarlOPAshley                                APPROVND
FIBST LSSISTAW                                OpiaiorCcmdttso
ATTORNEY GEBEBAL                                 By B.U.2.
                                                 Chairmu